            Case 5:18-cv-00312-DAE Document 27 Filed 03/26/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOANNA CASTRO,                                       §
PLAINTIFF                                            §
                                                     §
        V.                                           §         CIVIL NO. 5:18-CV-00312-DAE
                                                     §
ALBERT SALINAS,                                      §
DEFENDANT                                            §


                             JOINT MOTION FOR LEAVE TO
                        EXTEND SCHEDULING ORDER GUIDELINES


TO THE HONORABLE U.S. DISTRICT COURT:

        COME NOW Defendant SALINAS, and Plaintiff JOANNA CASTRO and file this Joint

Motion for Leave to Extend Scheduling Order Deadlines, as authorized by the Federal Rule of

Civil Procedure 6(b) and in support of this Motion show the Court the following:

                                                  I.
                                              Background

1.      Plaintiff filed her Original Complaint on April 26, 2018. [Dkt. 1].

2.      Subsequent to Defendant Salinas filing a Motion to Dismiss [Dkt 3], Plaintiff filed an

Amended Complaint. [Dkt.4].

3.       On July 2, 2018, Defendant filed a Motion to Dismiss Plaintiff’s Amended Complaint

[Dkt. 5].

4.      The parties held a Rule 26(f) conference and filed their Joint Report and Proposed

Scheduling Order on July 27, 2018 [Dkt. 9]. The Scheduling Order was entered on August 2,

2018. [Dkt. 10].




Defendant’s Motion to Extend Scheduling Order Deadlines                            Page 1
            Case 5:18-cv-00312-DAE Document 27 Filed 03/26/19 Page 2 of 4



5.        On December 17, 2018, the Court issued its ruling, denying Defendant’s Motion to

Dismiss, without prejudice. [Dkt. 13].

6.        On December 22, 2018, Plaintiff filed a Second Amended Complaint adding Defendants

City of Olmos Park (“City”) and Olmos Park Chief of Police, Rene Valenciano (“Valenciano”).

[Dkt. 17]. On February 15, 2019, Defendants City and Valenciano filed their Motion to Dismiss

Plaintiff’s Second Amended Complaint. [Dkt 22].            Plaintiff filed her Response thereto on

March 15, 2019. [Dkt 25]. Pursuant to an agreement between the parties, Defendants’ Reply is

due on April 3, 2019. Defendants’ await a ruling on their uncontested motion to extend the

Reply deadline. [Dkt 26].

7.        The parties have agreed to extend the following Scheduling Order deadlines, due to the

fact that Plaintiff added the City and Valenciano as party Defendants in Plaintiff’s Second

Amended Complaint and the Court’s ruling on the City’s and Valenciano’ s Motion to Dismiss

has not yet occurred. Therefore, the Parties will require additional time to conduct discovery,

join additional parties, designate experts and prepare dispositive motions as follows:

     a.      The parties shall file all motions to amend or supplement pleadings or to join

             additional parties from December 19, 2018 to May 31, 2019;

     b.      Plaintiff’s deadline to designate testifying experts and shall serve on all parties, but

             not file materials required by Fed. R. Civ. P. 26(a)(2)(B), from November 16, 2018 to

             May 31, 2019;

     c.      Defendant’s deadline to designate testifying experts and shall serve on all parties, but

             not file materials required by Fed. R. Civ. P. 26(a)(2)(B), from January 22, 2019 to

             June 30, 2019;




Defendant’s Motion to Extend Scheduling Order Deadlines                                  Page 2
            Case 5:18-cv-00312-DAE Document 27 Filed 03/26/19 Page 3 of 4



     e.      The deadline for the completion of all discovery is extended from April 1, 2019 to

             July 31, 2019.

     f.      The deadline to file dispositive motions is extended from June 1, 2019 to August 30,

             2019.

8.        Currently, there is no trial setting. The parties assert that this motion is not for delay, but

to ensure efficiency to see that justice is done.

                                CERTIFICATE OF CONFERENCE

9.        The undersigned conferred with Plaintiff’s counsel via telephone conference on March

20, 2019 and email correspondence, dated March 26, 2019, conferring on the extension of

Scheduling Order deadlines enumerated above. See Exhibit A.

          WHEREFORE PREMISES CONSIDERED, the Parties pray this Court grant this Joint

Motion for Leave to Extend Scheduling Order Deadlines and extend the deadlines as enumerated

above, and for other relief to which the parties are justly entitled.

          Signed this 26th day of March, 2019.

                                                  Respectfully submitted,

                                                  DENTON NAVARRO ROCHA BERNAL & ZECH
                                                  A Professional Corporation
                                                  2517 N. Main Avenue
                                                  San Antonio, Texas 78212
                                                  Telephone:     (210) 227-3243
                                                  Facsimile:     (210) 225-4481
                                                  patrick.bernal@rampage-sa.com
                                                  adolfo.ruiz@rampage-sa.com


                                         BY:      /s/ Adolfo Ruiz
                                                  PATRICK C. BERNAL
                                                  State Bar No. 02208750
                                                  ADOLFO RUIZ
                                                  State Bar No. 17385600
                                                  ATTORNEYS FOR DEFENDANTS



Defendant’s Motion to Extend Scheduling Order Deadlines                                    Page 3
              Case 5:18-cv-00312-DAE Document 27 Filed 03/26/19 Page 4 of 4



                                                                   The Law Office of Millie L. Thompson
                                                                   1411 West Avenue, Ste. 100
                                                                   Austin, Texas 78701
                                                                   Telephone:     (512) 293-5800
                                                                   Facsimile:     (512) 682-8721
                                                                   millieaustinlaw@gmail.com



                                                        By:        /s/ Millie L. Thompson
                                                                   MILLE L. THOMPSON
                                                                   State Bar No. 24067974
                                                                   COUNSEL FOR PLAINTIFF


F:\Castro, J v Olmos Park TML (45233)\Pleadings\Drafts\Joint Motion to Extend Scheduling Order Ddlns 2019 0326.doc




Defendant’s Motion to Extend Scheduling Order Deadlines                                                              Page 4
